— In an action for specific performance of a certain merger agreement, plaintiffs appeal from an order of the Supreme Court, Queens County, dated August 18, 1978, which denied, with leave to renew, their motion to fine and commit defendants for failure to purge themselves of an order of contempt and for an award of reasonable attorney’s fees on the motion. Motion by defendants to dismiss appeal as academic granted, without costs or disbursements. Appeal dismissed. Pursuant to the leave conferred by the order under review, plaintiffs renewed their motion to punish defendants for their contempt of court and for reasonable attorney’s fees on the original and renewed motions. By order dated May 17, 1979 the renewed motion was decided on the merits thereby rendering the instant appeal academic. Hopkins, J. P., Damiani, Lazer and Margett, JJ., concur.